TO BE PUBLISHED


               oittyrrtnr Court of ticfirttfuth
                                2016-SC-000082-KB


KENTUCKY BAR ASSOCIATION                                                   MOVANT    t.)C




V.                             IN SUPREME COURT



JEFFREY OWENS MOORE                                                  RESPONDENT



                              OPINION AND ORDER

      The Inquiry Commission of the Kentucky Bar Association (KBA) filed a

charge against Respondent, Jeffrey Owens Moore. 1 On December 2, 2015, the

KBA served Moore with a copy of the charge via certified mail. Moore signed to

receive the charge, but failed to respond.

      Effective January 1, 2016, this Court amended SCR 3.380 to add:

      (2) In cases in which the Respondent has failed to answer a charge
      filed pursuant to Rule 3.200, or having answered, has thereafter
      declined to participate in the disciplinary process the Court may in
      its discretion, sua sponte or on motion by the Office of Bar
      Counsel, suspend the Respondent from the practice of law for an
      indefinite period of time. Reinstatement following an indefinite
      suspension imposed under this Rule, may be initiated by motion of
      the Respondent accounting for the failure to respond and
      requesting a final determination of the matter, and shall be subject
      to the reinstatement requirements of SCR 3.510. If respondent fails
      to seek reinstatement within 5 years, Bar Counsel shall move for
      permanent disbarment.




      1 Moore's KBA number is 92333 and his bar roster address is 3265 Paris Pike,
Mt. Sterling, Kentucky, 40353.
Therefore, in its discretion, this Court may indefinitely suspend an attorney

who fails to answer a charge.

      By Opinion and Order rendered June 16, 2016, this Court gave Moore an

additional twenty days to respond since the charges to which he failed to

respond pre-dated our amendment to SCR 3.380. We also ordered the KBA to

supplement its original motion for suspension to provide more information on

Moore's charges.

      The day after the rendition of our Opinion and Order in the underlying

case, the KBA adequately supplemented its motion. However, Moore still failed

to respond to the charges.

      ACCORDINGLY, IT IS ORDERED THAT:

   1. Pursuant to SCR 3.380(2), Jeffrey Owens Moore is hereby indefinitely

      suspended from the practice of law in the Commonwealth of Kentucky.

   2. As required by SCR 3.390, Moore, to the extent necessary given that he

      is currently suspended, will within 10 days after the issuance of this

      order of suspension notify, by letter duly placed with the United States

      Postal Service, all courts or other tribunals in which he has matters

      pending, and all of his clients of his inability to represent them and of

      the necessity and urgency of promptly retaining new counsel. Moore

      shall simultaneously provide a copy of all such letters of notification to

      the Office of Bar Counsel. Moore shall immediately cancel any pending

      advertisements, to the extent possible, and shall terminate any

      advertising activity for the duration of the term of suspension.
3. As stated in SCR 3.390(a), this order shall take effect on the tenth day

   following its entry. Moore is instructed to promptly take all reasonable

   steps to protect the interests of his clients. He shall not during the term

   of suspension accept new clients or collect unearned fees, and shall

   comply with the provisions of SCR 3.130-7.50(5).

  All sitting. All concur.

   ENTERED: August 25, 2016.




                                     3